Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Jaguar Mining Reports Q1 2010 Earnings Adj. Net Income of ($0.01)/share, Adj. Cash Flow of $0.13/share JAG - TSX/NYSE CONCORD, NH, May 11 /CNW/ - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE) reports its financial and operational results for the period ended March 31, 2010. All figures are in U.S. dollars unless otherwise indicated. Q1 2010 Highlights << - Q1 2010 adjusted net loss of $1.1 million or ($0.01) per basic and fully diluted share compared to an adjusted net gain of $6.2 million or $0.09 per basic and fully diluted share in Q1 2009. (See Non-GAAP Performance Measures.) Adjusted net income decreased from the prior period primarily due to the strengthening of the Brazilian real ("R$"), which increased 29% from the year before. Lower grades at the Turmalina operation, coupled with items noted below, also contributed to the lower adjusted net income. The adjusted net loss excludes two significant items: (a) non-cash interest expense associated with Jaguar's 4.5% Senior Convertible Notes issued in September 2010 totaling $2.0 million, which is required to be recognized under Generally Accepted Accounting Principles in Canada ("GAAP") to reflect the value of the conversion option afforded to note holders separate from the value of the bond and (b) other (non-recurring) cost of goods sold in the amount of $1.5 million, approximately one-half of which was related to additional charges to place the Sabara operation on long-term idle status. The Company's reported earnings were further impacted by: 1. the distribution of fixed overhead and idle plant charges resulting from reduced production, in-part stemming from 10-day scheduled maintenance shutdowns at Turmalina and Paciencia plants, 2. charges for development costs related to non-converted resources (into reserves) and, 3. expenditures to adopt forthcoming International Financial Reporting Standards. - Q1 2010 adjusted cash flow of $11.2 million or $0.13 per basic and fully diluted share compared to $6.0 million or $0.09 per basic and fully diluted share in Q1 2009. (See Non-GAAP Performance Measures.) The adjusted cash flow figure takes into account non-cash changes in working capital of approximately $4.5 million in Q1 2010 and ($0.8) million in Q1 2009. - Q1 2010 net loss of $4.6 million or ($0.05) per basic and fully diluted share compared to a net gain of $4.8 million or $0.07 per basic and fully diluted share in Q1 2009. - Q1 2010 cash flow of $6.8 million compared to $6.7 million in Q1 2009. - Q1 2010 gold sales rose to 36,888 ounces at an average price of $1,102 per ounce yielding revenue of $40.7 million compared to Q1 2009 gold sales of 35,879 ounces at an average price of $928 per ounce and revenue of $33.3 million. This represents a 22% increase in gold sales revenue and a 3% increase in the number of ounces sold. - Q1 2010 gold production totaled 31,223 ounces at an average cash operating cost of $597 per ounce compared to 32,868 ounces at an average cash operating cost of $409 per ounce during the same period last year, a decrease of 5% in gold production (see Non-GAAP Performance Measures). Beginning in Q1 2010, the Company adopted a definition of "to the refinery" for measuring gold production. As a result of this change, the Q1 2010 production figure does not include gold in-process or in unfinished inventory as was the case for quarterly production data prior to Q1 2010. - Q1 2010 gross profit decreased to $7.4 million from $11.2 million in Q1 2009, a decrease of 34% caused primarily by a significantly stronger R$. - Jaguar invested $36.9 million in growth projects in Q1 2010, up significantly from the $5.6 million invested in Q1 2009 when the Company implemented substantial investing curbs in response to the global financial crisis. - As of March 31, 2010 the Company held cash, cash equivalents and short-term investments of approximately $100.9 million as compared to $84.7 million as of March 31, 2009. >> Caete Project Update: The Company has initiated partial commissioning of its new Caete processing complex with the successful start of the crushing circuit. Over the next two weeks it is expected the milling, flotation and leaching circuits will be charged and full commissioning will commence. The Caete Project was completed within the budget and schedule, 13 months from the start of construction. Management anticipates the plant should reach commercial production status by Q4 2010. Commenting on the Q1 2010 results, Daniel R. Titcomb, Jaguar's President and CEO stated, "Our 2010 targets for production and costs remain largely unchanged and take into account the impact of the first quarter performance.
